Citation Nr: 0739581	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  05-11 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for service-connected osteoarthritis and 
chondromalacia of the right knee.

2.  Entitlement to a disability rating in excess of 60 
percent for service-connected psoriasis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from March 1995 to March 1999 and from January 2002 to 
December 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
and Insurance Center in Philadelphia, Pennsylvania which 
granted service connection for a right knee disability and a 
skin disability, assigning each a ten percent disability 
rating.  Original jurisdiction over the matter rests with the 
Boston, Massachusetts RO.

The 10 percent disability ratings for the right knee and skin 
disabilities were assigned from December 11, 2003 (with 
payment commencing January 1, 2004).  Although the RO noted 
in the May 2004 rating decision that this was the day 
following separation from service, the veteran has testified 
and the RO has recognized that the veteran was separated from 
his second period of service in December 2002.  This apparent 
discrepancy in the assigned effective dates of the 
compensation awards is not before the Board, but is referred 
to the attention of the RO.  

In June 2006, the veteran testified at a Travel Board 
hearing, which was conducted by the undersigned Veterans Law 
Judge at the Boston RO.  A transcript of that hearing has 
been associated with the veteran's VA claims folder.

This case was remanded by the Board in January 2007 for 
additional evidentiary development, namely to provide the 
veteran with VA examinations to ascertain the current 
severity of his service-connected disabilities.  This was 
accomplished, and in August 2007 the VA Appeals Management 
Center (AMC) issued a supplemental statement of the case 
(SSOC).  The AMC denied the assignment of an increased 
disability rating for the service-connected right knee 
disability but increased the service-connected skin disorder 
to 60 percent disabling effective July 10, 2007.  The veteran 
has not indicated satisfaction with the assignment of a 60 
percent rating for his service-connected skin disability; 
accordingly, this issue remains on appeal.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is 
not granted the maximum benefit allowable under the VA 
Schedule for Rating Disabilities, the pending appeal as to 
that issue is not abrogated].  The veteran's claims folder 
has been returned to the Board for further appellate 
proceedings.  

Issue not on appeal

In January 2007, the Board denied the veteran's claim of 
entitlement to service connection for a low back disability.  
The Board's decision is final. 
See 38 C.F.R. § 20.1100 (2007). 


FINDINGS OF FACT

1.  The veteran's right knee disorder is currently manifested 
by pain, x-ray evidence of arthritis and some limitation of 
flexion.

2.  The veteran's skin disorder is currently manifested by a 
crusting and oozing rash on the scalp, as well as an 
erythematous scaly rash on the penile shaft, glans penis, 
groin sides, bilateral hands and bilateral palms with pitting 
of the nails of the ten fingers.

3.  The evidence does not show that the veteran's service-
connected skin disorder is so exceptional or unusual that 
referral for extraschedular consideration by designated 
authority is required.  




CONCLUSIONS OF LAW

1.  The criteria for assignment of a disability rating in 
excess of 10 percent for the service-connected right knee 
disability are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.71, 4.71a, Diagnostic Code 5014 (2007).

2.  The criteria for assignment of a disability rating in 
excess of 60 percent for the service-connected skin 
disability are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.118, Diagnostic Code 7816 (2007).

3.  Application of the extraschedular rating provisions is 
not warranted in this case.  38 C.F.R. § 3.321(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks increased disability ratings for his 
service-connected right knee and skin disabilities, which are 
currently evaluated as 10 percent disabling and 60 percent 
disabling, respectively.  In the interest of clarity, the 
Board will initially discuss certain preliminary matters.  
The Board will then will then render a decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA pertains to the standard of review, as well as the 
notice requirements and duty to assist.  The Board will now 
address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that a veteran need only demonstrate that there 
is an 'approximate balance of positive and negative evidence' 
in order to prevail.  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having reviewed the record, the Board concludes that 
the notice requirements of the VCAA have been satisfied with 
respect to the issues on appeal.  The veteran was advised as 
to the evidentiary requirements of his increased rating 
claims in a letter from the RO dated July 26, 2004.  That 
letter indicated that in order to establish entitlement to an 
increased evaluation for his service-connected disability, 
the evidence must show that his service-connected condition 
had gotten worse.  

The veteran was informed of VA's duty to assist him in the 
development of his claims and was advised of the provisions 
relating to the VCAA in the above-referenced July 2004 
letter, along with an additional letter from the RO dated 
November 7, 2003 and a third letter from the AMC [issued 
subsequent to the Board's January 2007 remand] dated February 
16, 2007.  

The veteran was advised in all three VCAA letters that VA is 
responsible for obtaining relevant records from any Federal 
agency, including service records, records from the Social 
Security Administration and VA treatment records.  The 
November 2003 letter noted that records from the Minneapolis 
VA Medical Center (VAMC) had been requested on his behalf.  
With respect to private treatment records, the letters 
indicated VA would make reasonable efforts to obtain relevant 
records not held by a Federal agency.  The November 2003 
letter informed the veteran that records from Massachusetts 
General Hospital had been requested on his behalf, and 
included copies of VA Form 21-4142, Authorization and Consent 
to Release Information, so that he could authorize VA to 
obtain any outstanding private evidence.  

The November 2003 and July 2004 letters further emphasized: 
"You must give us enough information about your records so 
that we can request them from the person or agency that has 
them.  If the holder of the records declines to give us the 
records or asks for a fee to provide them, we'll notify you 
of the problem.  It is your responsibility to make sure that 
we receive all requested records that are not in the 
possession of a Federal department or agency" [Emphasis as 
in originals].  The veteran was also advised in the February 
2007 letter that he was being scheduled for updated VA 
examinations for his service-connected disabilities [such 
were accomplished in March 2007 and July 2007].  

Finally, the Board notes that the July 2004 and February 2007 
letters requested of the veteran: "If there is any other 
evidence or information that you think will support your 
claim[s], please let us know.  If you have any evidence in 
your possession that pertains to your claim[s], please send 
it to us."  This request complies with the "give us 
everything you've got" requirements of 38 C.F.R. § 3.159(b) 
in that it informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO. 

Finally, a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Because a service connection claim is comprised of 
five elements, the Court further held that the notice 
requirements of section 5103(a) apply generally to all five 
elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Court's holding in Dingess does not exclusively apply to 
service connection claims.  Indeed, with respect to claims 
for increased disability ratings, such as the instant case, 
Dingess dictates that the veteran is to be provided notice 
that an effective date for the award of benefits will be 
assigned if an increased disability rating is awarded.  [With 
respect to the veteran's increased rating claims, element 
(1) is not in dispute, and elements (2) and (3) are 
irrelevant, as service connection has already been granted 
for the claims.]  With respect to elements (4) and (5), the 
veteran was provided notice as to degree of disability and 
effective date in the above-referenced February 2007 letter 
from the AMC, along with an additional letter from the RO 
dated June 15, 2006.

The June 2006 and February 2007 letters detailed the evidence 
considered in determining a disability rating, including 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  The veteran was also advised in the letters as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the letters instructed the 
veteran that two factors were relevant in determining 
effective dates of an increased rating claim: when the claim 
was received; and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letters as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.  

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

The veteran was not provided notice of the VCAA prior to the 
initial adjudication of his claims, which as noted above was 
by rating decision in May 2004.  Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO).  Here, the veteran was 
provided with VCAA notice through the July 2004, June 2006 
and February 2007 VCAA letters and his claims were 
readjudicated in the August 2007 SSOC, after he was provided 
with the opportunity to submit evidence and argument in 
support of his claims and to respond to the VA notice.  Thus, 
any VCAA notice deficiency has been rectified, and there is 
no prejudice to the veteran in proceeding to consider his 
claims on the merits.  The veteran has pointed to no 
prejudice resulting from the timing of the VCAA notice.  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained 
reports of VA treatment of the veteran and he was provided 
with VA examinations in November 2003, March 2007 and July 
2007.  The reports of the examinations reflect that the 
examiners recorded the veteran's past medical history, noted 
his current complaints, conducted appropriate physical 
examinations and rendered appropriate diagnoses and opinions.  

The RO was unsuccessful in obtaining records from 
Massachusetts General Hospital; however, the veteran has 
indicated that these records pertain only to his service-
connected skin disability and are dated prior to December 11, 
2003 [the date of service connection].  See the September 24, 
2003 VA Form 21-4142.  Therefore, the veteran is not 
prejudiced by proceeding to a decision on the skin claim 
without first obtaining these private records.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  In short, the VA has 
satisfied the notification and duty to assist provisions of 
the law and that no further actions pursuant to the VCAA need 
be undertaken on the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  As 
detailed in the Introduction, he testified before the 
undersigned at the Boston RO in June 2006.  Accordingly, the 
Board will proceed to a decision.  


1.  Entitlement to a disability rating in excess of 10 
percent for service-connected osteoarthritis and 
chondromalacia of the right knee.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

The veteran's service-connected right knee disability is 
currently rated under 38 C.F.R. 4.71a, Diagnostic Codes 5099-
5014 [osteomalacia].  See 38 C.F.R. § 4.27 (2007) [hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen; and unlisted 
disabilities requiring rating by analogy will be coded first 
the numbers of the most closely related body part and 
"99"].

Under Diagnostic Code 5014, osteomalacia will be rated on 
limitation of motion of affected parts, as arthritis, 
degenerative, with the exception of gout.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5014 (2007).

Diagnostic Code 5003 specifies that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  In the absence of 
limitation of motion, a 10 percent rating may be assigned for 
arthritis with X-ray evidence of involvement of a major 
joint.  For the purpose of rating disabilities due to 
arthritis, the knee is considered a major joint.  38 C.F.R. § 
4.45 (2007).

Under Diagnostic Code 5260, leg motion limited on flexion to 
15 degrees warrants a 30 percent evaluation; limitation to 30 
degrees warrants 20 percent; limitation to 45 degrees 
warrants 10 percent; and limitation to 60 degrees is 
noncompensable.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2007); see also 38 C.F.R. § 4.71, Plate II (2007) which 
reflects that normal flexion and extension of a knee is from 
0 to 140 degrees.

Under Diagnostic Code 5261, limitation of extension of the 
leg provides a non-compensable rating if extension is limited 
to five degrees, a 10 percent rating if limited to 10 
degrees, a 20 percent rating if limited to 15 degrees, a 30 
percent rating if limited to 20 degrees, a 40 percent rating 
if limited to 30 degrees, and a 50 percent rating if limited 
to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 
(2007).

Analysis

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  The 
Board finds that continuing to employ Diagnostic Code 5014 
[osteomalacia] is inappropriate in the instant case.  
Specifically, the November 2003 and March 2007 VA examination 
reports do not include a diagnosis of osteomalacia, nor does 
the other medical evidence of record.  In light of the lack 
of any current objective medical evidence of osteomalacia of 
the right knee, the Board will no longer refer to Diagnostic 
Code 5014 to rate the veteran's service-connected right knee 
disorder.  In any event, Diagnostic Code 5014 instructs to 
rate under the code pertaining to arthritis, which the 
veteran currently evidences.

The most recent diagnoses of the veteran's right knee 
disability are "early osteoarthritis" and "chondromalacia 
patella," per the March 2007 VA examination report.  
Chondromalacia patella is defined as "abnormal softness of 
cartilage [of the kneecaps]."  See Clyburn v. West, 12 
Vet.App. 296 at 298 (1999), citing WEBSTER'S MEDICAL DESK 
DICTIONARY 119, 521 (1986).  There is no diagnostic code 
applicable to chondromalacia; however, the veteran's right 
knee complaints consist of pain and limited right knee 
motion.  Such manifestations of joint disability are 
contemplated in the diagnostic code pertaining to arthritis.  
Accordingly, employment of Diagnostic Codes 5003, with 
further consideration of Diagnostic Codes 5260 and 5261, is 
the most appropriate in rating the veteran's service-
connected right knee disability.  

Schedular rating

As noted, arthritis is rated based on limitation of motion.  
Normal range of motion for the knee is defined as follows: 
flexion to 140 degrees and extension to 0 degrees.  See 38 
C.F.R. § 4.71, Plate II (2007).  

The November 2003 VA examination report demonstrates that the 
veteran had full range of right knee motion.  Additionally, 
the more recent VA examination of record, conducted in March 
2007, demonstrates that the veteran was able to achieve full 
range of extension of the right knee and could flex his right 
knee to 115 degrees.  These findings do not comport to a 
compensable disability rating based on limitation of right 
knee motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261 (2007).  

Accordingly, based on noncompensable limitation of motion and 
X-ray evidence of arthritis, a disability rating in excess of 
10 percent is not warranted for the veteran's service-
connected right knee disorder.

DeLuca considerations

As noted above, a separate rating may also be assigned for 
functional loss of use of the knee due to weakness, excess 
fatigability, incoordination, or pain on movement under 38 
C.F.R. §§ 4.40, 4.45 and 4.59.  The veteran has testified as 
to his right knee swelling and causing significant pain.  See 
the June 2006 hearing transcript, pages 5-7.  However, the 
objective evidence of record does not reflect impairment that 
warrants a higher rating under 38 C.F.R. § 4.40 or § 4.45.  
As discussed, the veteran can achieve full extension of the 
right knee and he has only a slight loss of flexion.  
Additionally, the medical evidence, specifically the November 
2003 and March 2007 VA examination reports, does not 
demonstrate fatigability, weakness, lack of endurance, 
incoordination and the like due to pain.  

Accordingly, the Board concludes that a preponderance of the 
evidence is against a finding of any additional functional 
loss, and increased ratings under the provisions of 38 C.F.R. 
§§ 4.40, 4.45 and 4.59 are not warranted.

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where (as here) an initially assigned 
disability evaluation is at issue, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In this case, the medical evidence of record does not show 
that the veteran's service-connected right knee disability 
has changed appreciably since the veteran filed his claim.  
There appear to have been no medical findings and no other 
evidence that would allow for the assignment of an increased 
disability rating at any time during the period of time here 
under consideration.  Based on the record, the Board finds 
that a 10 percent disability rating was properly assigned for 
the entire period from the date of service connection, 
December 11 2003.  

Extraschedular rating consideration

The Board notes in passing that the veteran has not contended 
or presented evidence that his service-connected right knee 
disability results in marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards and warrant further consideration.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) [the Board cannot make a 
determination as to an extraschedular evaluation in the first 
instance]; see also Bernard, supra.  In the event the veteran 
believes that an exceptional or unusual disability picture is 
present which warrants consideration of an extraschedular 
rating by appropriate VA officials for his right knee 
disability, he may raise this matter with the RO.   

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
disability rating in excess of the 10 percent currently 
assigned for his service-connected osteoarthritis and 
chondromalacia of the right knee.  


2.  Entitlement to a disability rating in excess of 60 
percent for service-connected psoriasis.

Relevant law and regulations

Disability ratings - in general 

The law and regulations relevant to disability ratings in 
general are detailed above.


Specific rating criteria

The veteran's service-connected right knee disability is 
currently rated under 38 C.F.R. 4.118, Diagnostic Codes 7899-
7806 [dermatitis or eczema].  
See 38 C.F.R. § 4.27, supra.  Diagnostic Code 7806 carries a 
maximum 60 percent disability rating.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2007).

Under Diagnostic Code 7816, a maximum 60 percent rating is 
warranted for psoriasis covering more than 40 percent of the 
entire body or more than 40 percent of exposed areas 
affected, r; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7816 (2007).

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts, supra.  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio, supra.

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  
See Tedeschi, supra.  The Board finds that continuing to 
employ Diagnostic Code 7806 [dermatitis or eczema] is 
inappropriate in the instant case.  Specifically, the 
November 2003 and March 2007 VA examination reports do not 
include a diagnosis of either dermatitis or eczema, nor does 
the other medical evidence of record.  In light of the lack 
of any current objective medical evidence of dermatitis or 
eczema, the Board will not employ Diagnostic Code 7806 to 
rate the veteran's service-connected skin disorder in 
connection with this appeal.  

Rather, the veteran's current diagnosis with respect to his 
skin disability as reported on the March 2007 VA examination 
is psoriasis, which is contemplated in Diagnostic Code 7816.  
A review of the other potentially applicable diagnostic codes 
pertaining to skin disorders [in other words, which offer a 
disability rating in excess of 60 percent] contain 
symptomatology that is not demonstrated in the medical 
evidence and is much more severe than the veteran's current 
skin symptomatology, to include visible or palpable tissue 
loss of the head, face and neck (Diagnostic Code 7800); and 
exfoliative dermatitis with systemic manifestations and const 
or near-constant systemic therapy or electron beam therapy 
(Diagnostic Code 7817). 

Accordingly, use of Diagnostic Code 7816 is appropriate, as 
it is most applicable to the veteran's current skin 
symptomatology.  

Schedular rating

The veteran is in receipt for the maximum rating for his skin 
disorder under the applicable diagnostic code, Diagnostic 
Code 7816.  

Fenderson considerations

The RO assigned a 10 percent disability rating for the 
service-connected skin disability, effective December 11, 
2003, a year and one day after the veteran left military 
service [the Board has already referred the issue of 
assignment of the appropriate effective date, or the day 
after separation, back to the RO].  The RO subsequently 
increased the veteran's service-connected skin disorder to 60 
percent disabling, effective July 10, 2007, the date of the 
veteran's most recent VA examination.  Therefore, the RO has 
already assigned staged ratings in this case [10 percent from 
the date of service connection and 60 percent from the date 
of the most recent VA examination].  The Board will therefore 
review the medical history on a de novo basis in order to 
determine whether this is correct.  The Board again observes, 
as it did in the VCAA discussion, that the veteran received 
Dingess notice via the June 2006 and February 2007 letters.  
See Bernard, supra.

The record indicates that at the July 10, 2007 VA examination 
the veteran demonstrated objective skin symptomatology that 
met the criteria for a disability rating of 60 percent.  The 
record contains no evidence dated prior to this time, to 
include VA outpatient treatment reports dated in May 2005 and 
June 2006, which would support a disability rating in excess 
of 10 percent.  Accordingly, the Board finds that the 60 
percent disability rating should be assigned from July 10, 
2007 and no earlier, as it was on that date that it was 
factually ascertainable that an increase in skin disability 
occurred.  See 38 C.F.R. § 3.400(o) (2007).  

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2007), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

In the August 2007 SSOC, the RO provided the criteria for an 
extraschedular rating and considered the applicability of an 
extraschedular rating in the adjudication of the veteran's 
increased rating claim for his service-connected skin 
disorder.  The Board has, accordingly, considered the 
provisions of 38 C.F.R. 3.321(b)(1) (2007) in connection with 
this issue on appeal.  See VAOPGCPREC 6-96 (August 16, 1996); 
see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  
However, review of the medical evidence of record does not 
demonstrate an unusual disability picture, symptoms that are 
out of the ordinary, or any other factor that could be 
characterized as exceptional or unusual regarding the 
veteran's skin disorder and not encompassed by the usual 
rating criteria.  Accordingly, referral for extraschedular 
evaluation is not warranted in this case.  

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
disability rating in excess of the 60 percent currently 
assigned for his service-connected psoriasis.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for service-connected osteoarthritis and chondromalacia of 
the right knee is denied.

Entitlement to a disability rating in excess of 60 percent 
for service-connected psoriasis is denied.



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


